Case 1:18-cv-07273-KAM-LB Document 26 Filed 09/29/20 Page 1 of 28 PageID #: 470



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 --------------------------------------,
 Larisa Tsekhanskaya,

                  Plaintiff,                         MEMORANDUM & ORDER

     -against-                                       18-CV-7273 (KAM)(LB)

 The City of New York, The Department of
 Health and Mental Hygiene of the City
 of New York,

               Defendants.
 --------------------------------------X
 MATSUMOTO, United States District Judge:

            Plaintiff Larisa Tsekhanskaya (“plaintiff”) commenced

 this action, pro se, against defendants, the Department of

 Health and Mental Hygiene of the City of New York (“DOHMH”) and

 the City of New York (collectively, the “defendants”) pursuant

 to Title VII of the Civil Rights Act of 1964 (“Title VII”), 42

 U.S.C. § 2000e, et seq., the Americans with Disabilities Act

 (“ADA”), 42 U.S.C. § 12101 et seq., the Age Discrimination in

 Employment Act of 1967 (“ADEA”), 29 U.S.C. § 621, et seq., 42

 U.S.C. § 1981, the Family and Medical Leave Act of 1993

 (“FMLA”), 29 U.S.C. § 2601, et seq., the Rehabilitation Act of

 1973 (“Rehab. Act”), 29 U.S.C. § 794, et seq., and the New York

 State Human Rights Law (“SHRL”), N.Y. Exec. L. § 290, et seq.

 Plaintiff alleges that she was the victim of employment

 discrimination on the basis of national origin, gender, age,




                                      1
Case 1:18-cv-07273-KAM-LB Document 26 Filed 09/29/20 Page 2 of 28 PageID #: 471



 religion, race and disability.        Plaintiff also alleges

 retaliation and denial of leave under the FMLA.            (Id.)

             Presently before the court is defendants’ motion to

 dismiss on the grounds that plaintiff’s claims are time-barred,

 procedurally barred, prolix in violation of Federal Rule of

 Civil Procedure 8(a)(2), and fail to state a claim under Federal

 Rule of Civil Procedure 12(b)(6) (“Motion”).           (See ECF No. 22,

 Defendants’ Memorandum in Support of Motion; ECF No. 23,

 Defendants’ Reply Memorandum in Further Support of Motion.)              For

 the reasons set forth below, the court grants defendants’ motion

 to dismiss the amended complaint in its entirety.

                                  BACKGROUND

       I. Factual Background

             The background facts and allegations have been taken

 from the plaintiff’s Amended Complaint. 1         On a motion to dismiss,

 the court “must accept all allegations in the complaint as true

 and draw all inferences in the non-moving party’s favor.”

 LaFaro v. New York Cardiothoracic Grp., PLLC, 570 F.3d 471, 475

 (2d Cir. 2009) (quoting Patel v. Contemporary Classics of

 Beverly Hills, 259 F.3d 123, 126 (2d Cir.2001)).            Plaintiff is a

 licensed master social worker (“LMSW”), formerly employed as a

 social worker by the New York City Department of Health and



 1 The court cites to the ECF pagination, rather than the native page numbers,
 which are out-of-order and repetitive.


                                       2
Case 1:18-cv-07273-KAM-LB Document 26 Filed 09/29/20 Page 3 of 28 PageID #: 472



 Mental Hygiene (“DOHMH”) from 2011 through January 2017.             (Am.

 Compl. at 12, 18, 20, 26.)        Plaintiff alleges that, in 2011,

 DOHMH retaliated against her by transferring her from Brooklyn

 to Queens “under protest.”        (Id. at 20.)     Plaintiff does not

 specify the reason for defendants’ alleged retaliation against

 plaintiff.

             Plaintiff also notes that she filed a complaint “with

 EEOC, DOHMH EEOC, and union grievances” in 2012, and asserts

 that her complaints “resulted in retaliation, a hostile work

 environment, isolation, harassment, repeated false accusations,

 [being] singled out and being forced [to sit] for long meetings

 in windless offices[.]” 2       (Id.)   Plaintiff alleges that, in June

 2012, a “Dr. Velazquez” made unspecified “derogatory remarks”

 and exhibited “inappropriate behavior” toward her and three

 other individuals.      (Id. at 29.)        Further, in June 2012,

 plaintiff was mandated to undergo a psychiatric evaluation “or

 face termination.”      (Id.)    Plaintiff apparently asserts that the

 psychiatric evaluation was foisted upon her “because of her

 discrimination complaints,” as well as unspecified “false

 accusations, the bright colors of plaintiff’s clothing . . .

 [and] her coworkers’ belief that plaintiff fabricated a family

 death . . . in order to take vacation,” among other things.


 2 The Amended Complaint contains repetitive allegations, which appear to be
 copy-pasted in bulleted form and in numbered paragraphs. (See, e.g., Am.
 Compl. at 20.)


                                         3
Case 1:18-cv-07273-KAM-LB Document 26 Filed 09/29/20 Page 4 of 28 PageID #: 473



 (Id. at 29-30.)     Following the 2012 psychiatric evaluation

 performed by a “city consultant,” the consultant allegedly

 produced a written report that plaintiff was unfit to work as a

 supervisor of social work, to which plaintiff objected.            (Id.)

            After providing evaluations to plaintiff’s supervisor,

 Tessler-Handler, from private physicians finding that plaintiff

 was mentally fit to work, plaintiff was permitted to return to

 work in August 2012.      (Id. at 31.)    Upon plaintiff’s return to

 work, plaintiff heard rumors spread by Randi Krittman, a social

 worker, and Jessica Wolff, a Labor Relations attorney, that

 plaintiff had spent time in a psychiatric hospital, which she

 believes evinces “Defendants’ animus toward plaintiff based on

 her perceived disability of mental illness.”          (Id.)   In 2013,

 plaintiff was allegedly given an unsatisfactory performance

 evaluation for taking “too much of approved and documented sick

 leave,” and was transferred to the Queens office.           (Id. at 31-

 32.)   In December 2013, plaintiff filed a request for reasonable

 accommodation for a “1-2 hour flex band,” which was denied.

 (Id. at 32.)    Plaintiff was also allegedly considered and not

 selected for a promotion in 2013 and 2014.          (Id.)   Plaintiff

 also alleges that it was “difficult” to take sick leave for

 medical appointments and treatments for breast cancer.            (Id.)

            Though the Amended Complaint includes contradictory

 allegations, as best as the court can discern, in October 2016,


                                      4
Case 1:18-cv-07273-KAM-LB Document 26 Filed 09/29/20 Page 5 of 28 PageID #: 474



 plaintiff was again found psychologically unfit to return to

 work during a psychological evaluation performed by Dr. David

 Salvage. 3   (Id. at 22-23.)     That month, plaintiff was placed on

 “involuntary medical leave” but continued working under the

 supervision of a supervisor named “Hulbrock.”           (Id. at 24.)

              Plaintiff accuses coworkers including Cheryl Charles,

 Randi Krittman, Joanne Mclean-Ernoni, Daniel Garza, Roland Hill,

 Nancy Hulbrok and others of giving her excessive work,

 subjecting her to verbal abuse, spreading rumors, bullying her,

 making passive aggressive comments, and denying her requests for

 work accommodations.      (Id. at 30-45.)      Plaintiff asserts that

 these actions were either retaliation for the complaints she had

 filed or because of her religion, ethnicity and gender. 4            (Id. at

 30-45.)

              The complaint states that from December 26, 2013 to

 December 26, 2014, plaintiff was approved for FMLA leave.              (Am.

 Compl. at 36-37.)     Plaintiff alleges that her subsequent

 requests for renewal of leave were initially denied and later

 approved.     (Id. at 37.)    It is unclear what the alleged bases


 3 Plaintiff makes reference to her “perceived mental illness” and her

 “disability,” yet states Dr. Salvage “found plaintiff psychologically to be
 fit to work.”
 4  For example, plaintiff’s coworker Cheryl Charles allegedly called plaintiff
 a “Russian bitch,” and Joanne Mclean-Ernoni laughed. (Id. at 45-46.)
 Plaintiff recalls that Monica Medina, psychologist, complained that she
 “spend [sic] 40% of her time to watch Tsekhanskaya” and “does not want a
 disable [sic] woman with knees [sic] problems...does not want Russian
 Woman...and said that plaintiff should buy her expensive car...because Jewish
 people are rich.” (Id. at 45.)


                                       5
Case 1:18-cv-07273-KAM-LB Document 26 Filed 09/29/20 Page 6 of 28 PageID #: 475



 for the FMLA requests were, although the complaint includes

 various ailments plaintiff suffered including, a knee injury,

 breast cancer and “WTC related” disability.          (Id. at 4, 17, 22,

 45.)   Plaintiff made various requests for “flex time” to the

 DOHMH Equal Employment Opportunity office as well as a request

 for transfer, which were denied.         (Id. at 37-38.)

             Plaintiff alleges coworkers retaliated against her in

 connection with her requests for FMLA leave and accommodation.

 Plaintiff says that when she gave McLean-Ernoni a doctor’s note

 for a “1-2 hour flex band” in January 2016, Ernoni began

 shouting at her and making aggressive gestures.          (Id. at 44-45.)

 McLean-Ernoni eventually, “stopped and asked Tsekhanskaya why

 she was covering her face because McLean-Ernoni was not going to

 hurt Tsekhanskaya because she loves her job too much and was

 never arrested for violence before.”         (Id.)   Plaintiff further

 asserts that the real reason the flex time request was not

 granted was because Ms. Hulbrock, who was herself a patient at

 Memorial Sloan Kettering Medical Center, did not believe

 plaintiff had a breast cancer diagnosis.         (Id. at 50.)

 Plaintiff alleges that, in December 2016, Roland Hill yelled and

 pointed his finger in plaintiff’s face in an aggressive manner,

 but plaintiff does not specify what prompted this alleged

 outburst.    (Id. at 51.)    After plaintiff threatened Mr. Hill

 that she would call 911, Mr. Hill left the confrontation.            (Id.


                                      6
Case 1:18-cv-07273-KAM-LB Document 26 Filed 09/29/20 Page 7 of 28 PageID #: 476



 at 52.)   Plaintiff also alleges that union and security

 officials refused to provide her with a video of the incident.

 (Id. at 49-50.)

       II. Procedural History

 Plaintiff’s Prior Administrative Complaints

             In July 2016, plaintiff filed a complaint with the

 Department of Labor (“DOL”) regarding the DOHMH’s refusal to

 grant her FMLA request.      (Id. at 6, 13.)     In September 2016, the

 DOL requested that plaintiff provide documentation and

 information relating to her FMLA complaint.          (Id. at 14-15.)

 Plaintiff claims to have received a Notice of the Right to Sue

 letter from the DOL in August 2016, but did not attach it to her

 Amended Complaint.     (Id. at 6.)

             On December 27, 2017, almost one year after her

 retirement from DOHMH, plaintiff filed an administrative

 complaint with the New York State Division of Human Rights

 (“SDHR”), alleging that she was discriminated against in

 employment, on the basis of national origin and disability, and

 retaliated against.     (Id. at 10; ECF No. 21, Declaration in

 Support; ECF No. 21-1, Ex. A, Complaint to Division of Human

 Rights).)    In her SDHR complaint, plaintiff alleged that six

 coworkers made disparaging comments about her, including

 statements expressing hatred or dislike toward: Russians,

 Russian Jews, Hasidic Jews, Russian language speakers and


                                      7
Case 1:18-cv-07273-KAM-LB Document 26 Filed 09/29/20 Page 8 of 28 PageID #: 477



 accusing plaintiff of being a Russian spy or member of the

 Russian mafia.     (ECF No. 21-1 ¶¶ 15-33.)       Plaintiff also alleged

 that various coworkers called her “chemo brain” following her

 cancer diagnosis, hit her with a bag, physically threatened her

 and retaliated against her by placing her on involuntary leave

 and bringing misconduct charges against her.           (Id. at ¶¶ 24, 34-

 61.)

             DOHMH responded to plaintiff’s administrative

 complaint, by vehemently denying plaintiff’s accusations of

 misconduct. 5   (ECF No. 21-2, Ex. B, DOHMH Opposition to

 Complaint, at 2-6.)      Regarding defendants’ decision to place

 plaintiff on involuntary leave pursuant to Civil Service Law §

 72, DOHMH stated that the department’s actions were taken in

 response to plaintiff’s “paranoia, cognitive disorganization,

 anxiety, and harassing argumentative behavior” which rendered

 her incapable of performing her work duties and caused

 significant disruption for the rest of the office.            (ECF No. 21-

 2 at 25.)    Examples of this purported behavior included filing

 dozens of complaints against numerous coworkers, sending

 thousands of repetitive and off-topic emails, printing 2,299


 5 The court properly considers defendants’ documents regarding plaintiff’s
 SDHR complaint, which are integral to plaintiff’s claim. See Chambers v.
 Time Warner, Inc., 282 F.3d 147, 153 n.3 (2d Cir. 2002) (a court may properly
 consider materials referred to in plaintiff’s complaint and central to her
 claim). Further, a court “may consider an undisputedly authentic document
 that a defendant attaches as an exhibit to a motion to dismiss if the
 plaintiff’s claims are based on the document.” Id. (citation omitted).


                                       8
Case 1:18-cv-07273-KAM-LB Document 26 Filed 09/29/20 Page 9 of 28 PageID #: 478



 pages of irrelevant documents in a single month, wandering the

 halls long after work hours, neglecting responsibilities, and

 spitting in a communal coffee pot in the employee kitchenette.

 (Id. at 2-7, 24-27, 45-46, 49-51.)         An independent psychiatric

 evaluation in 2016 found plaintiff unfit for work and plaintiff

 was placed on involuntary leave under Civil Service Law § 72.

 (Id. at 5-6; Am. Compl. at 23.)        Plaintiff entered a request for

 disability retirement benefits, which was denied, and began

 ordinary retirement on January 26, 2017. 6         (ECF No. 21-2 at 6.)

             On July 5, 2018, the New York SDHR determined that

 most of plaintiff’s allegations were beyond the one-year statute

 of limitations for her claims, and to the extent they were not

 time-barred, the allegations did not support a discriminatory

 hostile work environment claim.        (Id.) Further, the SDHR noted

 that plaintiff was found mentally unfit to return to her

 employment by a physician, and that the SDHR was unable to

 second-guess a medical opinion.        (Id.)

             Plaintiff did not cross-file her SDHR complaint with

 the Equal Employment Opportunity Commission (“EEOC”).             (ECF No.

 14 at 1, 3.)




 6 As noted in the SDHR’s administrative Order, plaintiff had unsuccessfully
 applied for “disability retirement, despite repeated claims in [the SDHR
 complaint] that she does not have a disability of any kind[.]” (Id.)



                                       9
Case 1:18-cv-07273-KAM-LB Document 26 Filed 09/29/20 Page 10 of 28 PageID #: 479



 The Present Litigation

             On December 20, 2018, plaintiff commenced this action,

 seeking relief under Title VII, the ADA, the ADEA, the FMLA, the

 Rehab. Act, and the SHRL.       (See Orig. Compl.)      On May 24, 2019,

 defendants filed their first request for a pre-motion

 conference, requesting to move to dismiss the complaint.             (ECF

 No. 7, First Motion for pre motion conference.)           Plaintiff filed

 a 12-page letter in opposition to defendants’ request.            (ECF No.

 9, Letter.)     On June 27, 2019, the parties participated in a

 pre-motion conference, at which the court, with defendants’

 agreement, granted plaintiff leave to amend her complaint and

 advised the pro se plaintiff that she could contact the Pro Se

 Office for assistance with amending her complaint.           The court

 further ordered plaintiff to file her first amended complaint by

 July 31, 2019, and provided that defendants may request a pre-

 motion conference if they still intended to dismiss plaintiff’s

 first amended complaint (“FAC”).          (Minute Entry & Order dated

 6/27/2019.)

             Plaintiff filed her FAC on July 31, 2019.          (See Am.

 Compl.)    On August 19, 2019, defendants filed a second request

 for pre-motion conference in regard to their anticipated motion

 to dismiss the FAC.      (ECF No. 12.)      As before, plaintiff filed

 an overlength, 17-page letter in response to defendants’

 request.    (ECF No. 14, Letter.)      Following a pre-motion


                                      10
Case 1:18-cv-07273-KAM-LB Document 26 Filed 09/29/20 Page 11 of 28 PageID #: 480



 conference held in September 2019, the court ordered a stay of

 discovery pending resolution of defendants’ motion to dismiss

 the complaint and set a briefing schedule.          (Dkt. Order dated

 9/5/2019.)

             On January 6, 2020 defendant filed its motion to

 dismiss for violating the pleading requirements of Rule 8 and

 failing to state a claim pursuant to Rule 12(b)(6) of the

 Federal Rules of Civil Procedure.         (ECF No. 20, Motion to

 Dismiss; ECF No. 21, Affidavit in Support; ECF No. 22, Mem. in

 Support; ECF No. 23, Reply.)        Plaintiff’s affidavit in

 opposition to defendants’ motion is 22 pages over this court’s

 page limit, and plaintiff has not sought leave to exceed the

 court’s page limit.      (ECF No. 18; see Chambers Practices of

 Judge Kiyo A. Matsumoto, Rule III(C)(2).)          Plaintiff also filed

 a 96-page “Exhibit A,” which includes over a dozen separate

 documents.    (ECF No. 19.)     In addition to being prolix, both of

 plaintiff’s submissions in opposition to defendants’ motion are

 disjointed, not in chronological order and include extraneous

 materials that are not properly identified or explained.

                               LEGAL STANDARD

 I. Federal Rule of Civil Procedure 8(a)(2)

             Rule 8(a)(2) of the Federal Rules of Civil Procedure

 states that a complaint “shall contain...a short and plain

 statement of the claim showing that the pleader is entitled to


                                      11
Case 1:18-cv-07273-KAM-LB Document 26 Filed 09/29/20 Page 12 of 28 PageID #: 481



 relief.”    Fed. R. Civ. P. 8(a)(2).       Rule 8(a)(2) mandates a

 short and plain statement because “unnecessary prolixity in a

 pleading places an unjustified burden on the court and the party

 who must respond to it because they are forced to select the

 relevant material from a mass verbiage.”          Salahuddin v. Cuomo,

 861 F.2d 40, 42 (2d Cir. 1988); see also Prezzi v. Schelter, 469

 F.2d 691, 692 (2d Cir. 1972) (dismissing an 80 page complaint

 which “contained a labyrinthian prolixity of unrelated and

 vituperative charges that defied comprehension[,] fail[ing] to

 comply with the requirement of Rule 8”).          When a complaint fails

 to comply with the requirements of Rule 8, “the court has the

 power, on its own initiative or in response to a motion by the

 defendant, to strike any portions that are redundant or

 immaterial, or to dismiss the complaint.”          Id.   However,

 “dismissal is ‘usually reserved for those cases in which the

 complaint is so confused, ambiguous, vague, or otherwise

 unintelligible that its true substance, if any, is well

 disguised.’”     Baskerville v. Richmond Cty. Family Court, No. 19-

 CV-602 (AMD) (LB), 2019 WL 1261962, at *3 (E.D.N.Y. Mar. 19,

 2019) (quoting Riles v. Semple, No. 18-327-PR, 2019 WL 974678,

 at *2 (2d Cir. Feb. 27, 2019)).

             The court is mindful that “[a] document filed pro se

 is to be liberally construed, and a pro se complaint, however

 inartfully pleaded, must be held to less stringent standards


                                      12
Case 1:18-cv-07273-KAM-LB Document 26 Filed 09/29/20 Page 13 of 28 PageID #: 482



 than formal pleadings drafted by lawyers.”          Erickson v. Pardus,

 551 U.S. 89, 94 (2007) (quoting Estelle v. Gamble, 429 U.S. 97,

 106 (1976)).     However, “even a pro se plaintiff must plead

 enough facts to state a claim to relief that is plausible on its

 face.”    Franklin v. Liberty Mut. Ins. Co., No. 08 Civ. 7120,

 2010 WL 5758984, at *3 (S.D.N.Y. Oct. 22, 2010).

             When a pro se plaintiff’s pleading fails to comply

 with the requirements of Rule 8, “a district court should not

 dismiss the action ‘without granting leave to amend at least

 once when a liberal reading of the complaint gives any

 indication that a valid claim might be stated.’”           Onwuka v. Taxi

 Limousine Comm'n, No. 10-CV-5399 SLT LB, 2014 WL 1343125, at *3

 (E.D.N.Y. Mar. 31, 2014) (quoting Branum v. Clark, 927 F.2d 698,

 705 (2d Cir.1991)).      “Although a pro se litigant should

 generally be given leave to file an amended complaint,” the

 court may decline to do so if “[p]laintiff was already afforded

 an opportunity amend his Complaint and he ignored the guidance

 provided in the M&O in filing the present Amended Complaint”

 Lopez v. Ambro, No. 19-CV-3596(JS)(AKT), 2020 WL 364135, at *4

 (E.D.N.Y. Jan. 21, 2020); see also De Jesus v. Sears, Roebuck &

 Co., Inc., 87 F.3d 65, 72 (2d Cir.1996).

 II. Federal Rule of Civil Procedure 12(b)(6)

             In order to survive a 12(b)(6) motion to dismiss, “a

 complaint must contain sufficient factual matter, accepted as


                                      13
Case 1:18-cv-07273-KAM-LB Document 26 Filed 09/29/20 Page 14 of 28 PageID #: 483



 true, to ‘state a claim to relief that is plausible on its

 face.’”    Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting

 Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).            “A claim

 has facial plausibility when the plaintiff pleads factual

 content that allows the court to draw the reasonable inference

 that the defendant is liable for the misconduct alleged.”             Id.

 The facts alleged must “raise a right to relief above a

 speculative level.”      TSI Commc’ns Inc. v. Shaar Fund, Ltd., 493

 F.3d 87, 98 (2d Cir. 2007) (quoting Twombly, 550 U.S. at 555).

 When a complaint alleges employment discrimination, plaintiff

 has a “minimal burden” of alleging facts that suggest an

 “inference of discriminatory motivation.”          Littlejohn v. City of

 N.Y., 795 F.3d 297, 310 (2d Cir. 2015).

             When considering a motion to dismiss under Rule

 12(b)(6), a court must construe the complaint liberally by

 “accepting all factual allegations in the complaint as true and

 drawing all reasonable inferences in the plaintiff’s favor.”

 Chambers v. Time Warner Inc., 282 F.3d 147, 152 (2d Cir. 2002).

 Though the court accepts factual information as true, this

 doctrine is “inapplicable to legal conclusions.” Iqbal, 556 U.S.

 at 678.    It is the responsibility of the court “not to weigh the

 evidence that might be presented at a trial but merely to

 determine whether the complaint itself is legally sufficient.”

 Goldman v. Belden, 754 F.2d 1059, 1067 (2d Cir. 1985).


                                      14
Case 1:18-cv-07273-KAM-LB Document 26 Filed 09/29/20 Page 15 of 28 PageID #: 484



             “Where a plaintiff’s own pleadings are internally

 inconsistent, a court is neither obligated to reconcile nor

 accept the conclusory allegations in the pleadings as true in

 deciding a motion to dismiss.”        Carson Optical Inc. v. eBay

 Inc., 202 F. Supp. 3d 247, 255 (E.D.N.Y. 2016) (internal

 citation and quotations omitted); Hirsch v. Arthur Andersen &

 Co., 72 F.3d 1085, 1095 (2d Cir. 1995) (affirming dismissal of

 the complaint where plaintiff’s “attenuated allegations” were

 “contradicted [] by more specific allegations in the

 complaint”); Salahuddin, 992 F.2d at 449 (dismissing claim that

 was based on “wholly conclusory and inconsistent allegations”).

                                  DISCUSSION

 I. Sufficiency of the Pleadings under Rule 8(a)(2)

             Plaintiff’s 60-page FAC contains 44 single-spaced

 pages of factual allegations spanning over 20 years, and

 alleging violations under the FMLA, ADA, § 1981, the ADEA, the

 Rehabilitation Act and the SHRL.          (Am. Compl. at 3-4.)

 Defendants correctly note that plaintiff’s “allegations are not

 numbered, are not in chronological order, and are not in any

 logical or temporal order,” and many allegations fall outside

 the statute of limitations.       (ECF No. 22 at 14.)      Moreover,

 plaintiff’s allegations do not clearly and plainly state the

 elements of her claims.       Despite granting plaintiff an




                                      15
Case 1:18-cv-07273-KAM-LB Document 26 Filed 09/29/20 Page 16 of 28 PageID #: 485



 opportunity to amend her complaint, the FAC does not satisfy the

 requirements of Rule 8.

             Dismissal “is usually reserved for those cases in

 which the complaint is so confused, ambiguous, vague, or

 otherwise unintelligible, that its true substance, if any, is

 well disguised.”     Salahuddin 861 F.2d at 42; Prezzi v. Schelter,

 469 F.2d 691, 692 (2d Cir. 1972) (dismissing 88-page pro se

 complaint without leave to amend).         Here, given the rambling,

 confused and prolix allegations, the court finds that granting

 plaintiff an opportunity to amend her complaint a second time

 would be futile.     Thus, the court dismisses the FAC on the

 independent ground that it violates Rule 8.          Even if the FAC

 were not unnecessarily prolix and jumbled, the court would find

 that plaintiff has failed to state a claim upon which relief can

 be granted.

 II. Plaintiff’s Title VII, ADA, ADEA and Rehabilitation Act
 Claims

             A. Exhaustion

             In order to assert claims of workplace discrimination

 under Title VII, the ADA, or the ADEA, a plaintiff must first

 exhaust her administrative remedies by filing a complaint with

 the Equal Employment Opportunity Commission within 300 days of

 the alleged misconduct.       42 U.S.C. § 2000e-5(e); Hewitt v.

 N.Y.C. Dep't of Health & Mental Hygiene, 535 F. App'x 44, 45 (2d



                                      16
Case 1:18-cv-07273-KAM-LB Document 26 Filed 09/29/20 Page 17 of 28 PageID #: 486



 Cir. 2013) (“As a precondition to filing an action in federal

 court under Title VII ... a litigant must first have exhausted

 [her] administrative remedies by timely filing a charge of

 discrimination with the [EEOC].”); Legnani v. Alitalia Linee

 Aeree Italiane, S.P.A., 274 F.3d 683, 686 (2d Cir. 2001)

 (“Exhaustion of administrative remedies through the EEOC is an

 essential element of the Title VII and ADEA statutory schemes

 and, as such, a precondition to bringing such claims in federal

 court.”); Spillers v. City of New York Health & Hosps. Corp.,

 No. 15-CV-06472 (PKC), 2017 WL 4326505, at *3 (E.D.N.Y. Sept.

 28, 2017), aff'd sub nom. Spillers v. New York City Health &

 Hosps. Corp., 763 F. App'x 138 (2d Cir. 2019) (“A plaintiff must

 exhaust [her] administrative remedies by timely filing a

 complaint with the EEOC, prior to filing a complaint in federal

 court alleging violations of Title VII or the ADA.”) (per

 curiam).

             If a plaintiff fails to file a complaint with the EEOC

 within the 300-day period, plaintiff is generally barred from

 bringing the claim in federal court.         See 42 U.S.C. § 2000e-

 5(e)(1); Elmenayer v. ABF Freight System, Inc., 318 F.3d 130 (2d

 Cir. 2003); Spillers, 763 F. App’x 138 (2d Cir. 2019) (“Claims

 that were not asserted before the EEOC may be litigated only if

 they are reasonably related to those that were filed with the

 agency.”).    Additionally, if plaintiff files a timely complaint


                                      17
Case 1:18-cv-07273-KAM-LB Document 26 Filed 09/29/20 Page 18 of 28 PageID #: 487



 with the EEOC, she has 90 days upon receipt of a “right to sue”

 letter in which to file a lawsuit in federal court, or else her

 claim will be time-barred.       42 U.S.C. § 2000e–5(f)(1); Francis

 v. Elmsford Sch. Dist., 442 F.3d 123, 127 (2d Cir. 2006).

             Plaintiff filed an administrative complaint with the

 SDHR on December 27, 2017.       (ECF No. 21-1; Am. Compl. at 21.)

 The complaint was not, however, cross-filed with the EEOC at any

 time.   (Am. Compl.at 10-12, 21.)          The SDHR ruled in favor the

 DOHMH, finding plaintiff’s claims both procedurally barred and

 without merit.     (Id.)   Plaintiff had previously filed a

 complaint with the EEOC in 2012, which was “closed” in 2013.

 (Id. at 48-49.)

             Defendant asserts that because plaintiff did not also

 file or request the SDHR to cross-file with the EEOC, the

 instant complaint must be dismissed for a failure to exhaust

 administrative remedies.       (ECF No. 22, at 22-23.) 7      The court

 agrees.    Though some district courts within this circuit have

 stated that "[a] charge filed with the NYSDHR may be deemed a

 charge filed with the EEOC for exhaustion purposes, pursuant to

 the Workshare Agreement between the NYSDHR and the EEOC,” they

 have also noted that “for the NYSDHR charge to serve as a

 predicate for a [] claim in federal court, the plaintiff must


 7 Defendant further points out that “plaintiff does not allege or contend that
 she intended her SDHR complaint to be dual-filed with the EEOC at the time
 she filed it.” (ECF No. 21 at 22-23.)


                                       18
Case 1:18-cv-07273-KAM-LB Document 26 Filed 09/29/20 Page 19 of 28 PageID #: 488



 have indicated that she wished her NYSDHR charge to be a 'dual

 filing' with the EEOC.”       Pustilnik v. Hynes, No. 96-CV-3989

 (JG), 1998 WL 813411, at *4 (E.D.N.Y. July 21, 1998) (internal

 citation omitted); see also Ford v. Bernard Fineson Dev. Ctr.,

 81 F.3d 304, 309 (2d Cir. 1996) (“If . . . the charging party

 initially presents a document to the state agency and requests

 that the charge be presented to the EEOC, the charge will be

 deemed to be filed with the EEOC [upon the happening of a stated

 condition].”) (internal quotation marks and brackets omitted).

 Though plaintiff states SDHR “failed to submit a complaint to

 EEOC,” her complaint to the SDHR gave no indication that she

 wished the complaint to be dual-filed with the EEOC.            (Am.

 Compl. at 21; see generally ECF No. 21-1.)          Thus, plaintiff’s

 filing of the SDHR complaint cannot be construed as having been

 dual-filed with the EEOC.

             Similarly, in order to bring a Rehabilitation Act

 claim, a plaintiff is required to seek EEOC counseling within 45

 days of the alleged discriminatory act, file an EEOC complaint

 regarding the discrimination, and then bring suit within 90 days

 of the agency’s decision, or within 180 days of filing the EEOC

 complaint if the agency does not render a decision.            Boos v.

 Runyon, 201 F.3d 178, 181 (2d Cir. 2000).




                                      19
Case 1:18-cv-07273-KAM-LB Document 26 Filed 09/29/20 Page 20 of 28 PageID #: 489



             B. Timeliness

             Even assuming, arguendo, that plaintiff’s SDHR

 complaint had been dual-filed with the EEOC, plaintiff’s ADA,

 ADEA, and Title VII claims in the amended complaint are still

 untimely and are thus dismissed.

             Claims brought under the ADA, ADEA and Title VII must

 be brought within 300 days of the misconduct giving rise to the

 claim.    See Hewitt, 535 F. App'x at 45; Legnani, 274 F.3d at

 686; Spillers, WL 4326505, at *3; Szuszkiewicz v. JPMorgan Chase

 Bank, 12 F. Supp. 3d 330, 338 (E.D.N.Y. 2014) (“[A]ny claim

 arising out of discriminatory acts that took place more than 300

 days before [plaintiff] filed [her] EEOC complaint [] is

 extinguished unless an exception to the exhaustion requirement

 applies.”)    Plaintiff filed her SDHR complaint on December 27,

 2017 and, thus, allegations concerning conduct that occurred

 prior to March 1, 2017 are time-barred.          Plaintiff’s retirement

 became effective on January 26, 2017, more than one month prior

 to the beginning of the limitations period.          Thus, plaintiff’s

 Title VII, ADA, and ADEA claims are dismissed as untimely.

             Although plaintiff states that she “signed” her SDHR

 complaint on December 15, 2017, (see ECF No. 14 at 6-8), it is

 undisputed that the SDHR “received” her complaint on December

 27, 2017.    (See Am. Compl. at 10.)       Additionally, plaintiff’s

 sworn SDHR complaint states that, “Date most recent or


                                      20
Case 1:18-cv-07273-KAM-LB Document 26 Filed 09/29/20 Page 21 of 28 PageID #: 490



 continuing discrimination took place is 2/3/2017.”           (ECF No. 21-

 1 at 2.)      Whether the court uses the date of plaintiff’s

 official retirement or the date of the last discriminatory act

 as alleged by plaintiff, her claims would be, and are, time-

 barred.      Plaintiff filed her SDHR complaint on December 27,

 2017, which is 326 days after February 3, 2017.           (Am. Compl. at

 10.) 8    Plaintiff has offered no basis to toll the statute of

 limitations.      Zerilli-Edelglass v. New York City Transit Auth.,

 333 F.3d 74, 80 (2d Cir. 2003) (equitable tolling is only

 appropriate in “rare and exceptional circumstances,” in which a

 party is prevented in some extraordinary way from exercising his

 rights”) (internal citations and brackets omitted).

 Accordingly, Plaintiff’s ADA, ADEA and Title VII claims are

 dismissed as untimely.

               C. Status of EEOC “Right to Sue” Letter

          In plaintiff’s FAC, she attached a letter from the

 Department of Labor, but not a Notice of Right to Sue from the

 EEOC.      (Am. Compl. at 14-15.)    When asked in the federal form

 complaint: “[h]ave you received a Notice of Right to Sue from

 the EEOC?,” the plaintiff checked both the “Yes” and “No” boxes,

 and wrote in “US Dept of Labor note” dated July 28, 2016 and



 8 The SDHR determination, which plaintiff filed with the amended complaint,

 clearly states that “[o]n 12/27/2017, Larisa Tsekhanskaya filed a verified
 complaint with the New York State Division of Human Rights.” (Am. Compl. at
 10.)


                                      21
Case 1:18-cv-07273-KAM-LB Document 26 Filed 09/29/20 Page 22 of 28 PageID #: 491



 received August 10, 2016.       (Am. Compl. at 6.)      A letter from the

 Department of Labor is not a substitute for a Notice of Right to

 Sue letter from the EEOC.       Romanick v. Corning, Inc., No. 13-CV-

 6006-FPG, 2016 WL 1275671, at *2 (W.D.N.Y. Mar. 31, 2016).

 Plaintiff has not plausibly alleged in the pleadings or in her

 opposition filings to the present motion, that she filed an EEOC

 complaint and received an EEOC Notice of Right to Sue.

       III. FMLA Claims

             Dismissal of a complaint by way of statute of

 limitations “is appropriate only if a complaint clearly shows

 the claim is out of time.”       McCabe v. Lifetime Entm't Servs.,

 LLC, No. 17-CV-908-ERK-SJB, 2018 WL 1521860, at *5 (E.D.N.Y.

 Jan. 4, 2018), subsequently aff'd, 761 F. App'x 38 (2d Cir.

 2019), cert. denied, 140 S. Ct. 81, 205 L. Ed. 2d 27

 (2019)(quoting Harris v. City of New York, 186 F.3d 243, 250 (2d

 Cir. 1999).     FMLA claims are subject to a two-year statute of

 limitations, and this time limit is extended to three years if

 the FMLA violations are “willful.”         Offor v. Mercy Med. Ctr.,

 676 F. App'x 51, 53 (2d Cir. 2017) (quoting Porter v. N.Y. Univ.

 Sch. of Law, 392 F.3d 530, 531 (2d Cir. 2004) (per curiam)).

 The Second Circuit has stated that a “willful” violation occurs

 when an employer “knew or showed reckless disregard for the

 matter of whether its conduct was prohibited.”           Offor, 676 F.

 App'x at 53 (2d Cir. 2017) (quoting Porter, 392 F.3d at 531 (2d


                                      22
Case 1:18-cv-07273-KAM-LB Document 26 Filed 09/29/20 Page 23 of 28 PageID #: 492



 Cir. 2004) (per curiam)).       As further noted by the Second

 Circuit, “[i]f an employer acts reasonably in determining its

 legal obligation, its action cannot be deemed willful[.]”

 Porter, 392 F.3d at 531.

             Defendants assert that plaintiff’s FAC does not allege

 facts “that might imply willfulness and a three-year statute of

 limitations” for plaintiff’s FMLA claims.          (ECF No. 22, at 31.)

 Thus, the defendant argues that the two-year statute of

 limitations should govern, and that plaintiff’s FMLA allegations

 before December 20, 2016 should be considered time-barred.

 (Id.)   The court agrees.

             Plaintiff has alleged no plausible facts supporting

 the court’s application of the three-year statute of limitations

 for willful violations of the FMLA.         (Am. Compl. at 4, 22, 59

 (stating, in conclusory fashion, that FMLA violations were

 “willful”).)     Because plaintiff commenced this action on

 December 20, 2018, any allegations concerning conduct prior to

 December 20, 2016 are time-barred for purposes of the FMLA.

 Because plaintiff’s amended complaint does not allege that

 plaintiff made any FMLA request that was denied by defendants

 after December 20, 2016, her FMLA claims are entirely time-

 barred and, accordingly, are dismissed.




                                      23
Case 1:18-cv-07273-KAM-LB Document 26 Filed 09/29/20 Page 24 of 28 PageID #: 493



       IV. Section 1981 Claim

             The United States Supreme Court has held that Section

 1983 “provides the exclusive federal damages remedy for the

 violation of the rights guaranteed by § 1981 when the claim is

 pressed against a state actor.”        Jett v. Dallas Indep. School

 Dist., 491 U.S. 701, 702 (1989); see also Duplan v. City of New

 York, 888 F.3d 612, 619 (2d Cir. 2018). 9         In order to prevail on

 a claim for damages against a state actor, a plaintiff must show

 that the violation of his or her rights was “caused by a custom

 or policy within the meaning of Monell and subsequent cases.”

 Id. at 735-36.

             Courts within this circuit generally dismiss § 1981

 claims on the grounds that such claims do not provide a private

 right of action against a state actor.          See Anderson v. New York

 City Dep't of Fin., No. 19-CV-7971 (RA), 2020 WL 1922624, at *3

 (S.D.N.Y. Apr. 21, 2020) (“[p]laintiff’s § 1981 claim must be

 dismissed. Section 1981 does not provide a private cause of

 action against a state actor, as Defendant is here”).             Courts



 9 Plaintiff asserts, without citing to any legal authority, that “NYC DOHMH is

 not ‘state actors’.” (ECF No. 18, at 28.) Plaintiff’s argument is
 meritless, as defendant DOHMH, an agency of the City of New York, is not a
 suable entity. N.Y.C. Charter § 396 (“All actions and proceedings for the
 recovery of penalties for the violation of any law shall be brought in the
 name of the city of New York and not in that of any agency, except where
 otherwise provided by law.”); EZ Pawn Corp. v. City of New York, 390 F. Supp.
 3d 403, 417 (E.D.N.Y. 2019) (dismissing NYPD which is a non-suable entity).
 Further, lawsuits against city agencies are construed as lawsuits against the
 City itself, which is a state actor. Duplan, 888 F.3d 612, 619 (2d Cir.
 2018).


                                       24
Case 1:18-cv-07273-KAM-LB Document 26 Filed 09/29/20 Page 25 of 28 PageID #: 494



 may, in their discretion, “construe” a § 1981 claim as being

 brought pursuant to § 1983.       See Farooq v. New York City Health

 & Hosps. Corp., No. 19-CV-6294 (JMF), 2020 WL 5018387, at *6

 (S.D.N.Y. Aug. 25, 2020) (citing Brown v. Baldwin Union Free

 Sch. Dist., 603 F. Supp. 2d 509, 517 n.5 (E.D.N.Y. 2009)).             Cf.

 Beharry v. City of New York, No. 18-CV-2042 (AJN), 2019 WL

 634652, at *3 (S.D.N.Y. Feb. 14, 2019) (dismissing a § 1981

 claim brought against a state actor in light of Duplan where

 plaintiff had not alleged the elements of a § 1983 claim).

             Despite her lengthy FAC, plaintiff has neither alleged

 a claim pursuant to 42 U.S.C. § 1983, nor has she alleged the

 elements of a § 1983 claim.       (See generally ECF 1; ECF 11; ECF

 14; Guy v. MTA New York City Transit, 407 F. Supp. 3d 183, 193

 (E.D.N.Y. 2016) (quoting Littlejohn 795 F.3d at 307).)            It is

 well-settled law that “a local government may not be sued under

 § 1983 for an injury inflicted solely by its employees or

 agents,” where the employee does not alleged that she was

 discriminated against “pursuant to an expressly adopted official

 policy” or a “longstanding practice or custom.”           Monell v. Dep’t

 of Social Servs., 436 U.S. 658, 694 (1978).          None of the alleged

 violative conduct was performed pursuant to any official policy,

 or longstanding practice or custom.

             Accordingly, the court dismisses plaintiff’s § 1981

 claim as a matter of law.       Beharry, 2019 WL 634652, at *3.


                                      25
Case 1:18-cv-07273-KAM-LB Document 26 Filed 09/29/20 Page 26 of 28 PageID #: 495



       V. SHRL Claim

             Under the SHRL, an individual who files a complaint

 with the SDHR is barred from filing a lawsuit in state or

 federal court in regard to the same cause of action.            N.Y. Exec.

 L. § 297(9).     As courts within this circuit have noted, once an

 individual pursues administrative relief for a SHRL claim, he

 has elected his remedy, and any subsequent judicial action based

 upon the same events is jurisdictionally barred.           York v. Ass’n

 of the Bar of the City of New York, 286 F.3d 122, 127 (2d Cir.

 2002), cert. denied, 537 U.S. 1089 (2002); Higgins v. NYP

 Holdings, Inc., 836 F. Supp. 2d 182, 188 (S.D.N.Y. 2011) (“The

 election of remedies bar also precludes consideration of any

 claim – whether brought under the SHRL or the CHRL – arising out

 of the same incident on which [a plaintiff’s] SDHR complaint was

 based.”).

             Here, plaintiff filed an SDHR complaint on December

 27, 2017, in which she alleged discrimination and retaliation on

 the basis of national origin and disability.          (ECF No. 21-1.)

 Plaintiff’s factual allegations in that complaint are

 substantively identical to the ones she has made in her FAC, and

 plaintiff is barred from pursuing the same claims in federal

 court, after having elected a state remedy.          N.Y. Exec. L. §

 297(9).    “The election of remedies bar also precludes

 consideration of any claim . . . arising out of the same


                                      26
Case 1:18-cv-07273-KAM-LB Document 26 Filed 09/29/20 Page 27 of 28 PageID #: 496



 incident on which [plaintiff’s] SDHR complaint was based.”

 Higgins, 836 F. Supp. 2d at 188.

             The SDHR’s Order dated July 5, 2018 found that there

 was “NO PROBABLE CAUSE to believe that the respondent has

 engaged in or is engaging in the unlawful discriminatory

 practice complained of.”       (Am. Compl. at 11.)      Specifically, the

 SDHR determined that their investigation did “not support that

 Respondent violated the NYS Human Rights Law” and found that

 “Respondent ha[d] provided legitimate non-discriminatory reasons

 for its treatment of [plaintiff’s] employment.”           (Id. at 11-12.)

 Plaintiff appears not to have appealed the SDHR’s Order within

 60 days, as required.      (Id.)    As defendants correctly note,

 issue preclusion now bars plaintiff’s relitigation of claims

 actually litigated before the SDHR.         Higgins, 836 F. Supp. 2d at

 188 (collecting cases). 10     Because plaintiff’s amended complaint

 seeks to relitigate claims that had been adjudicated before the

 SDHR, the amended complaint is also dismissed on this

 independent ground.

      V. Conclusion

             For the foregoing reasons, the court grants

 defendants’ motion to dismiss the amended complaint in its



 10Further, the record reflects that plaintiff was represented by counsel at
 the prior proceeding. (Am. Compl. at 10-12; ECF No. 19 at 10; see Saudagar
 v. Walgreens Co., No. 18 CIV. 437 (KPF), 2019 WL 498349, at *9 (S.D.N.Y. Feb.
 8, 2019).


                                      27
Case 1:18-cv-07273-KAM-LB Document 26 Filed 09/29/20 Page 28 of 28 PageID #: 497



 entirety and with prejudice.        The court certifies pursuant to 28

 U.S.C. Section 1915(a)(3) that any appeal would not be taken in

 good faith and, therefore, in forma pauperis status is denied

 for the purpose of any appeal.        Coppedge v. United States, 369

 U.S. 438, 444-45 (1962).       The Clerk of Court is respectfully

 directed to enter judgment in favor of defendants, close the

 case, mail a copy of this Memorandum and Order and the judgment

 to plaintiff and note service on the docket.

 SO ORDERED.

 Dated:     September 29, 2020
            Brooklyn, New York


                                           __________/s/_______________
                                           Hon. Kiyo A. Matsumoto
                                           United States District Judge
                                           Eastern District of New York




                                      28
